—Appeals from two decisions of the Workers’ Compensation Board, filed May 29, 1991 and March 5, 1992, which, inter alia, ruled that claimant sustained a causally related disability.
This Court has previously found that claimant sustained a *764compensable injury in this case (148 AD2d 807, lv dismissed 74 NY2d 792). To the extent that our prior decision does not preclude the employer’s argument on this appeal, that the injury was not the result of an accident within the meaning of the Workers’ Compensation Law, we find that the term accident includes situations where, as here, a mental injury is caused, not by a discrete identifiable psychic trauma, but by emotional stress over an extended period of time (see, Matter of Velazquez v Triborough Bridge & Tunnel Auth., 156 AD2d 922). The fact that job stress may have only been a contributing cause of the precipitation of claimant’s preexisting mental condition does not require a different result (see, Matter of Friedman v NBC Inc., 178 AD2d 774, 776). On the record in this case the Workers’ Compensation Board was entitled to weigh the evidence and determine that claimant’s injury was compensable (see, supra).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decisions are affirmed, without costs.